A“°m"'>’(t§ase 1:13-cv-oe4eo-SJ-CLP D m ' .
mdex# 1:18_°v_06460_SJ_CLP ocu ent 10 Fr|ed 11/26/18 Page 1 of 1 Page|D #. 30

PlerhaS€d/Fil€dr November 19, 2018 AFF!DAV|T OF SERVICE
STATF, oF Na\v YoRr<

Courf: U. S. District
COttnl;y/Disil”fcl: Eas[em Dist.

 

Kr'mberly Ann Thornas
P|ainlilf(s)r'Petitioner(s)

VS
Trans Union LLC, in its own name and d/b/e Trans Unr'on Rental Screenr'ng Sol‘utr`ons, lnc., et al
Defendant(s)iRespondent(s)

 

 

 

STATE Ol-` NEW YORK COUNTY OF ALBANY
Christcpher Warner , being duly sworn deposes and says deponent is not a party herein.
is over the age of eighteen years and resides in the State ci New York. That on November 20, 2018 at 2;20 pm
at Corporation Service Ccmpany, 80 State St., A|bany, NY deponent did serve the following :

 

 

LAOU|'E$S Wi§fé SEN}CB WBS BCBOfTiP.'isi‘r€U.]

Flled Ccmp|alnt, Endorsed Summons: Trans Union Lt_C, ln its own name and dib/a Trans Unlon Renta| Screen Sclutions, lnc.

 

cn: Trans Untcn, LLC in its own name and dibla Trans Unicn Renta| Screenlng Soluticns, inc.

 

Defendant (herein called recipient) therein named 1 SS':

 

#1 ;NDN|DL;AL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person described as said
person therein.

 

32 COHP A corporation, by delivering thereat a true copy cl each to Maureen Codan
\:] ' ersonaily, deponent knew said corporation so served to be the corporalion, described in same as said recipient and knew said
ndividua| fo be Auihorlzed Aqent lhereof.

 

Service was made in the following manner ailer your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
the defendant by feiephone, iii such telephone number was available) and an attempt to locate the defendants place of employmentl

#3 SU|TABLE

AGE PERSON By delivering a true copy of each _lo _ . _ ‘ a person cl suitable age and discretion who agreed to
accept O" behalf Of fha PHFW~ Said PF@miS€S is ieCiPleS! [ ] actual place of business [ ] dwelling house (usual place cl abode).

#t_:~£';ggga By aflixln atrue copy of each to the door of said premises, which is recipients I } actual place ot business [ 1 dwelling house (usua|
place cf a ode) within the slate.

 

 

 

 

 

 

 

 

 

 

 

 

#5 MA|UNG On deponent completed service under the last tv.o sections by depositing a copy ci the
COPY above listed documents to the above address in a First Class postpaid properly addressed plain envelope marked 'Persona| and
|:| Confidenlial' in an official depository under the exclusive care and custody of the United States Post Ofiice in the Siate of New York.
'l'he outside cl the envelope did not include a return address or indicate that the communication was lrom an atlorney.
Deponent called at the aforementioned address on the following dates and limes:
on the day of at
on the day ci at
on the day cf at
on the day of at
on the day ol at
#6 DESCR|PTION A description of the person served is as tciiows:
Sex Fema|€ Coior ot skin White l-|alr Brcwn Approx.Age M Approx.Height _SM§_"
russ with n. zeal Approx. weight _'i§j_-£QOJ_LLS_ Olher
#7 WiT. FEES .
the authorizing traveling expenses and one day’s witness lee was paid (tendered) to the recipient
#8 NON M"' To the best ot my knowledge and beliei, said arson was not presently in military service of the Uniied
States Governrnent or on active duty in the m |itary service in the Slale of New Yorl< at the time ct

service
S\.'.om to before

21a l{ytvrr\e O.n thisNovembqrz§et\sf s ('\
wired wm Wrsw

 

 

 

 

YVONNE sTFrAlN ` hristopher Warner
NOT Y PueLlc, t re rN Yo k _
013]‘5314054 SS;e:ec!;gy [ anOlCB Ol'k Ofdel' # 1 835227

Commisslon Explres November3,2022 Aitome Fiie # FIE: ThOmaS

 

